Exhibit 99.1 FOR IMMEDIATE RELEASE DEL GLOBAL TECHNOLOGIES REPORTS FISCAL 2 FULL YEAR FINANCIAL RESULTS Conference Call Scheduled for Thursday, November 12th at 12:00 PM ET Highlights · FY 2009 sales declined to $80.4 million from $108.3 million · FY 2009 net loss of $4.1 million, or $0.18 per share, including $3.7 million of pre tax legacy litigation settlement expense · Q4 FY 2009 net loss of $0.9 million, or $0.04 per diluted share, on sales of $16.3 million · Del Medical Imaging business to be exited in FY · U.S. Credit facility amended to reflect reduced U.S. borrowing requirements Roselle, IL – November 10, 2009 Del Global Technologies Corp. (OTCBB: DGTC) (“Del Global” or “the Company”) today announced financial results for its fiscal 2009 fourth quarter and year ended August 1, 2009. John J.
